     Case 3:18-cv-02036-E Document 85 Filed 01/22/21               Page 1 of 12 PageID 2467



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                   §
    Plaintiff                                  §
                                               §
v.                                             §              CASE NO. 3:18-CV-2036-S
                                               §
ADT, L.L.C.,                                   §
      Defendant                                §


     PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER
      ELECTRONICS’ PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS



         Plaintiff Premier Electronics, L.L.C. (“Premier”) files this Plaintiff Premier’s Response to

ADT’s Motion to Strike Premier Electronics’ Previously Undisclosed Witnesses and Exhibits.

                                              I.
                                        INTRODUCTION

         1.     This case is about a large home security alarm monitoring company—Defendant

ADT, L.L.C. (“ADT”)—tortiously interfering with a smaller company’s customer accounts by

lying to those customers and tampering with the smaller company’s home security equipment.

With the complicity of a property management company, ADT stole these accounts by falsely

telling Premier’s customers in the Phillips Creek Ranch (“PCR”) community:

         We must program your system for monitoring by ADT before June 21, 2016 to
         avoid interruption of service.

Under this fictitious threat of losing their home security service, Premier’s PCR customers

allowed ADT to remove and to reprogram the security equipment that Premier was using to

service its customers, thereby diverting such service to ADT.




PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 1
  Case 3:18-cv-02036-E Document 85 Filed 01/22/21                     Page 2 of 12 PageID 2468



                                            II.
                                    PROCEDURAL HISTORY

        2.      Premier originally filed this lawsuit in Texas state court on October 10, 2017.

ADT removed the case to federal court. The parties exchanged Rule 26(a)(1) initial disclosures

on March 2, 2018. This case was then remanded to Texas state court, and removed a second

time to this court on August 6, 2018. The Court entered an Agreed Scheduling Order in this case

on December 14, 2018 [Doc. 18]. Pursuant to the Agreed Scheduling Order, the discovery

period closed in this case on November 22, 2019, and this case was originally set for trial on

May 4, 2020.

        3.      On February 11, 2020, Premier filed Plaintiff Premier’s Motion for Continuance

and to Modify Scheduling Order with Supporting Memorandum of Law [Doc 31] based upon

new factual developments occurring at a separate community known as Light Farms initiated by

a written notice sent to Premier on November 15, 2019—one week before the end of the

discovery period in this case. This Court denied that motion [Doc. 46].

        4.      On March 18, 2020, this Court continued all remaining pretrial deadlines, the

pretrial conference and the original trial setting in this case due to the outbreak of the novel

COVID-19 [Doc. 50]. At that time, the parties’ initial trial witness lists, exhibits lists, and other

pretrial materials were not yet due. Although ADT had no obligation to do so, it did nevertheless

file a trial exhibit list [Doc. 47] and a trial witness list [Doc. 48]. In its original trial witness list

[Doc. 48], ADT identifies 31 trial witnesses by name that ADT did not disclose at all in its own

initial disclosures. See Ex. A.

        5.      On October 23, 2020, this Court entered an Amended Scheduling Order [Doc. 57]

resetting this case for trial and setting new pretrial deadlines, including the deadlines for the




PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 2
  Case 3:18-cv-02036-E Document 85 Filed 01/22/21                  Page 3 of 12 PageID 2469



parties’ initial witness lists and exhibit lists. On January 14, 2021, this Court granted the parties’

joint motion for continuance resetting this case to June 2021 [Doc. 77].

                                         III.
                               ARGUMENTS & AUTHORITIES

          6.   In its motion to strike, ADT claims that five specific witnesses listed in Plaintiff’s

Rule 26(a)(3)(A) Disclosures [Doc. 58] were not previously disclosed by Premier in its initial

disclosures:

          ●    Doug Danley

          ●    Jack Teel

          ●    Sean O’Keefe

          ●    Keith Patterson

          ●    Patrick Vedra

          7.   One of the five witnesses ADT complains was never identified by Premier is Sean

O’Keefe. Mr. O’Keefe is not listed by Premier as probable or possible trial witness in the final

Plaintiff’s Trial Witness List [Doc. 69]. Therefore, ADT’s Motion to Strike is moot as it pertains

to him.

          8.   Two of the five witnesses ADT complains were never identified by Premier are

former employees of ADT itself or one of its affiliates. Neither witness has been deposed.

Premier intends to call these individuals as adverse witnesses.

          9.   Jack Teel is a former Strategic Account Sales Manager and Regional Director for

ADT. Mr. Teel signed the Non-Circumvention Agreement between Premier and ADT dated July

26, 2016, which was produced in discovery in this case as Premier 1-4, and the Mutual Non-

Disclosure and Non-Use Agreement of that same date, which was produced in discovery in this

case as Premier 5-7. See Ex. B. ADT offers no explanation why it never disclosed Mr. Teel.


PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 3
  Case 3:18-cv-02036-E Document 85 Filed 01/22/21               Page 4 of 12 PageID 2470



       10.     Keith Patterson is a former employee of DevCon, a company acquired by ADT.

Janet McMillan—one of ADT’s trial witnesses—is also a former employee of DevCon.

Information about this acquisition was discovered and produced by an expert witness in this case

in connection with damage calculations made. Premier 15947-15949. Upon information and

belief, Mr. Patterson was the Vice President of Operations for DevCon at the time of ADT’s

acquisition of DevCon. ADT offers no explanation why it never disclosed Mr. Patterson. Both

of these witnesses were within ADT’s knowledge and subject to ADT’s control.

       11.     The remaining two of the five witnesses that ADT claims were never identified by

Premier are in fact identified in Plaintiff Premier Electronics, L.L.C.’s Rule 26(a)(1) Initial

Disclosures [Doc. 61-1]. Doug Danley is a Premier employee whose identity is disclosed, along

with other Premier employees in Premier’s initial disclosures, which are attached to ADT’s

Motion to Strike. See Doc. 61-1, page 11. Patrick Vedra is an employee of Republic Property

Group whose identity is disclosed, along with other Republic employees, in Premier’s initial

disclosures. See Doc. 61-1, page 17.

       12.     Among other things, Mr. Vedra anticipated trial testimony is likely to impeach

what Premier reasonably anticipates will be the trial testimony of Rebecca Tarpley. Ms. Tarpley

is listed as a possible trial witness by ADT although she was never disclosed by either party as a

person likely to have information relevant to this case. To Premier’s knowledge, Ms. Tarpley

was never involved with PCR or ADT at all, but was the community manager of the Light Farms

community.




PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 4
  Case 3:18-cv-02036-E Document 85 Filed 01/22/21                          Page 5 of 12 PageID 2471



        13.      Of the five witnesses ADT claims were not disclosed by Premier,1 one is no

longer listed as a trial witness, two are former employees of ADT or a company ADT acquired,

and two are in fact listed in Premier’s initial disclosures.

        14.      In its motion to strike, ADT contends for the very first time in this lawsuit that

Plaintiff Premier Electronics, L.L.C.’s Rule 26(a)(1) Initial Disclosures [Doc. 61-1], which were

served on March 2, 2018, are defective because they do not adequately disclose the subject of the

relevant information certain individuals have.

        15.      Rule 26(a) requires litigants to disclose various information in advance of trial in

an orderly manner, including the exchange of basic information about the case in an accelerated

manner. “Through the addition of paragraphs (1)–(4), this subdivision imposes on parties a duty

to disclose, without awaiting formal discovery requests, certain basic information that is needed

in most cases to prepare for trial or make an informed decision about settlement. The rule

requires all parties (1) early in the case to exchange information regarding potential witnesses,

documentary evidence, damages, and insurance, (2) at an appropriate time during the discovery

period to identify expert witnesses and provide a detailed written statement of the testimony that

may be offered at trial through specially retained experts, and (3), as the trial date approaches, to

identify the particular evidence that may be offered at trial.” FED. R. CIV. P. 26, Notes of

Advisory Committee on 1993 amendments.

        16.      As the Advisory Committee indicates:

        Subparagraph (A) requires identification of all persons who, based on the
        investigation conducted thus far, are likely to have discoverable information
        relevant to the factual disputes between the parties. All persons with such
        information should be disclosed, whether or not their testimony will be supportive

  1
     ADT also mentions Amber Turner in footnote 3 of its motion to strike. Ms. Turner was hired by Premier after
its initial disclosures were served while this case was pending. As a possible witness, Ms. Turner’s anticipated
testimony is likely limited to documents she gathered and information she compiled at the request of Mr. Griffith.


PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 5
  Case 3:18-cv-02036-E Document 85 Filed 01/22/21               Page 6 of 12 PageID 2472



       of the position of the disclosing party. As officers of the court, counsel are
       expected to disclose the identity of those persons who may be used by them as
       witnesses or who, if their potential testimony were known, might reasonably be
       expected to be deposed or called as a witness by any of the other parties.
       Indicating briefly the general topics on which such persons have information
       should not be burdensome, and will assist other parties in deciding which
       depositions will actually be needed.

FED. R. CIV. P. 26, Notes of Advisory Committee on 1993 amendments.

       17.     Premier followed this process. At the beginning of this, Premier disclosed ALL

persons known to Premier which it believed were likely to have discoverable information

relevant to the factual disputes between the parties. Obviously, most of the persons identified by

Premier were not within or subject to its control. At that early stage of discovery, Premier’s

knowledge of what specific information each such person was likely to have was limited to the

person’s connection to the case. So Premier identified such persons by category, e.g., ADT

personnel, Premier Electronics-Employees, Premier Electronic-Former Employees, Independent

Contractors, Builders, Insight Management, Republic Property Group, PCR Customers, and

Alarm Monitoring Dispatch Center. When known, Premier also listed each individual’s position

or previous position.

       18.     As a result of the discovery process and its ongoing investigation of the facts,

Premier was able to narrow down the universe of individuals likely to have discoverable

information to a few dozen potential trial witnesses which it timely disclosed in Plaintiff’s Rule

26(a)(3)(A) Disclosures [Doc. 58] with a summary of each potential witness’s anticipated

testimony. In accordance with the Agreed Scheduling Order, Premier then narrowed this list of

potential witnesses down even further to its final Plaintiff’s Trial Witness List [Doc 69] of two

probable and eleven possible witnesses.




PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 6
  Case 3:18-cv-02036-E Document 85 Filed 01/22/21                 Page 7 of 12 PageID 2473



       19.     ADT’s motion to strike was filed before the parties filed their final trial witness

lists. Many of the persons included in ADT's motion to strike are not on the final Plaintiff’s Trial

Witness List [Doc 69]. At the time the motion to strike was filed, counsel were discussing the

number of PCR customers listed as potential witnesses by both parties and the likelihood that

their live testimony would unduly lengthen and logistically complicate the trial of this matter.

On January 11, 2021, the parties submitted their Joint Proposed Pretrial Order in which they

stipulated as follows:

       1.      Premier and ADT stipulate that the items originally identified as ADT Exhibit No.
       27 (which is a collection of several PCR customer emails, notes, etc.), and the items
       originally identified as Premier Exhibits 29-36 are admissible evidence at trial in lieu of
       calling any of those PCR customers mentioned in the exhibits to testify live at trial.

Although this issue was under discussion when ADT’s motion to strike was filed, the stipulation

was not reached until afterwards.

       20.     In the motion to strike, ADT complains about several PCR customers listed in

Plaintiff’s Rule 26(a)(3)(A) Disclosures [Doc. 58]. In light of the stipulation reached by the

parties, Wafer Gamil is the only PCR customer remaining as a possible trial witness in Plaintiff’s

Trial Witness List [Doc. 69]. While Mr. Gamil is identified in Premier’s initial disclosures, ADT

complains that he is improperly disclosed because he is simply listed as one of the hundreds of

Premier’s PCR customers. In part, Mr. Gamil’s anticipated testimony is purely for impeachment

but, in light of certain positions taken by ADT in this case, is reasonably anticipated rebuttal

testimony.

       21.     Notably, prior to filing its motion to strike, ADT never complained to Premier or

to this Court that manner in which Premier disclosed the individuals likely to have discoverable

information relevant to the factual disputes between the parties was inadequate or insufficient in

any way. Under Rule 37(a)(1), “a party dissatisfied with the disclosure made by an opposing


PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 7
  Case 3:18-cv-02036-E Document 85 Filed 01/22/21                Page 8 of 12 PageID 2474



party may under this rule move for an order to compel disclosure.” FED. R. CIV. P. 37, Notes of

Advisory Committee on 1993 amendments. If ADT genuinely believed that Premier’s initial

disclosure of individuals likely to have discoverable information was inadequate, ADT had

ample opportunity to bring that complaint to Premier’s attention and to the Court’s attention long

before the expiration of the discovery period in this case. Its failure to do so until 33 months

after such disclosures were made suggests that its strategy is one of litigation gamesmanship.

       22.     With the exception of Messrs. Teel and Patterson, Premier maintains that it

adequately disclosed its trial witnesses as individuals likely to have discoverable information

and, by categorizing such individuals connection to this case and describing their position or

former position, provided ADT with adequate disclosure of the subjects likely to be known by

such individuals. Indeed, for 33 months, ADR never complained that the disclosures were

inadequate because it was not able to readily discern the subjects likely to be known to such

individuals.

       23.     With respect to Messrs. Teel and Patterson, Premier’s failure to disclose such

individuals is justified and harmless because they are both former employees of ADT or its

affiliates. Consequently, such individuals’ identities were in fact known to ADT. Documents

Mr. Teel signed were the very first documents produced by Premier in discovery in this case.

ADT and its counsel have had control of both of these individuals and undoubtedly have superior

knowledge to that of Premier and its counsel as to what these individuals know. Yet ADT failed

to disclose them at all other than through its general statement “Employees, agents, and

representatives of ADT.”

       24.     In its motion to strike, ADT also complains about four specific documents:

       ●       A photograph taken June 9, 2020 at 1569 Cedar Ranch in PCR (Premier 16009)



PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 8
  Case 3:18-cv-02036-E Document 85 Filed 01/22/21               Page 9 of 12 PageID 2475



        ●      A Light Farms Security System Agreement

        ●      An Exemplar Light Farms Security Monitoring Agreement

        ●      A Demand Letter to Danielle Page

None of these documents were requested by ADT in either of its requests for production in this

case.

        25.    The photograph is attached to this response as Exhibit C. As indicated in its

description, the photograph did not exist when the discovery period closed in this case because it

was taken after the discovery period closed. Promptly upon learning of the existence of this

photograph and realizing its relevance to this case, Premier produced it to ADT’s counsel.

Essentially, what happened was a customer living in PCR at 1569 Cedar Ranch called Premier

for a service call in June 2020. The service technician who answered that call took a photograph

of the control panel of the alarm system at the customer’s home. Because this is one of the

customers ADT tricked into allowing ADT to reprogram and reroute the security system,

Premier did not have access to that home prior to receiving the service call. ADT, on the other

hand, did have access to that customer’s home, as the photograph shows ADT’s equipment

piggybacking off Premier’s equipment in order to divert the alarm monitoring service for this

customer.

        26.    The Light Farms documents were not requested in discovery because Premier’s

complaint does not include any claims against ADT for tortious interfere with the Light Farms

community. Premier’s Security System Agreement with Light Farms was initially virtually

identical to the one in PCR. Before this lawsuit was filed, that agreement had automatically

renewed for a second three-year term through February 19, 2020. At the time of the pleading

deadline in this case, there was no evidence it had successfully done so. With the renewal of its



PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 9
 Case 3:18-cv-02036-E Document 85 Filed 01/22/21                  Page 10 of 12 PageID 2476



bulk-billing agreement and a Non-Circumvention Agreement signed by ADT with respect to

Light Farms, Premier was reasonably confident that ADT had not and would not interfere with

its existing contracts and prospective relations and ADT had caused no damages to Premier in

Light Farms.

       27.     It was not until February 2020 that ADT received information indicating that

ADT was attempting to interfere with Premier’s relations with its Light Farms customers. At that

time, Premier learned that sales representatives for ADT had begun to aggressively market

ADT’s competing services to Premier’s customers in Light Farms. Once again, ADT has done

so by lying to Premier’s customers. One Premier customer in Light Farms, Judy Kincaid, has

told Premier in a recorded telephone conversation that the ADT sales representative told her that

“Premier has been sold to another company,” and that “it was not a local company.” These

statements are, of course, false, and ADT knows they are false. Premier has not been sold to

another company, and Premier is a local company. This recording was promptly provided to

ADT’s attorney. Premier previously moved in this case to reopen discovery and to modify the

scheduling order so it could address any claims it may have against ADT with respect to Light

Farms in this action [Doc. 31], but this Court denied that request [Doc. 47].

       28.     Premier is seeking legal recourse with respect to the Light Farms community, and

counsel for ADT is representing the defendants in that action. Counsel for ADT has successfully

moved to compel arbitration in that other action, attaching a redacted copy of the Light Farms

Security System Agreement as an exhibit to their Motion. See Ex. D. So ADT’s counsel clearly

has a copy of that agreement in its actual physical possession.

       29.     Danielle Page has been identified by ADT as one of its possible trial witnesses in

this case. Ms. Page is a former employee of Premier who was terminated for cause on March 13,



PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 10
 Case 3:18-cv-02036-E Document 85 Filed 01/22/21                  Page 11 of 12 PageID 2477



2018. The demand letter concerns money owed by Ms. Page to Premier. Premier has listed this

exhibit as a possible trial exhibit in the event that Ms. Page does testify to impeach her for bias as

a disgruntled former employee who owes Premier money.

       30.     Because ADT did not request production of these four exhibits in the discovery

process, Premier had no obligation to produce them previously in this case. Accordingly, such

exhibits should not be excluded.

                                             PRAYER

       For the foregoing reasons, Plaintiff Premier requests that the Court deny Plaintiff

Premier’s Response to ADT’s Motion to Strike Premier Electronics’ Previously Undisclosed

Witnesses and Exhibits in its entirety. Plaintiff Premier prays for general relief.

                                                      Respectfully submitted,

                                                      /s/ John M. Frick
                                                      ___________________________________
                                                      John M. Frick
                                                      Texas Bar No. 07455200
                                                      jfrick@bennettweston.com

                                                      BENNETT, WESTON, LAJONE & TURNER, P.C.
                                                      1603 LBJ Freeway, Suite 280
                                                      Dallas, Texas 75234
                                                      Tel: (972) 662-4901
                                                      Fax: (214) 393-4043

                                                      ATTORNEY FOR PLAINTIFF
                                                      PREMIER ELECTRONICS, L.L.C.




PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 11
 Case 3:18-cv-02036-E Document 85 Filed 01/22/21            Page 12 of 12 PageID 2478



                              CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Plaintiff Premier’s
Response to ADT’s Motion to Strike Premier Electronics’ Previously Undisclosed Witnesses and
Exhibits has been furnished to the following counsel in accordance with the Federal Rules of
Civil Procedure, this 22nd day of January 2021:

Eric S. Boos                                   Tanya L. Chaney
SHOOK, HARDY & BACON, L.L.P.                   SHOOK, HARDY & BACON, L.L.P.
Citigroup Center                               JPMorgan Chase Tower
201 S. Biscayne Blvd., Suite 3200              600 Travis St., Ste. 3400
Miami, FL 33131-4332                           Houston, TX 77002-2926
esboos@gmail.com                               tchaney@shb.com

Charles C. Eblen (Pro Hac Vice)
SHOOK, HARDY & BACON LLP
2555 Grand Boulevard
Kansas City, MO 64108
ceblen@shb.com


                                                        /s/ John M. Frick_______________
                                                        John M. Frick




PLAINTIFF PREMIER’S RESPONSE TO ADT’S MOTION TO STRIKE PREMIER ELECTRONICS’
PREVIOUSLY UNDISCLOSED WITNESSES AND EXHIBITS                      PAGE 12
